Citation Nr: 0705252	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
presbyopia with astigmatism (refractive error), and, if so, 
whether service connection is warranted.

2.  Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for a back condition.

6.  Entitlement to service connection for a rib injury.

7.  Entitlement to service connection for a right shoulder 
injury.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1967 to 
January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

All issues with the exception of issue number one on the 
title page (relating to presbyopia with astigmatism) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

It is noted that the veteran initially appealed the RO's 
February 2004 finding as to the rating warranted for his 
bilateral hearing loss.  However, during a hearing before the 
undersigned, held in December 2005, he withdrew that claim 
from appeal.  Therefore, this claim is no longer before the 
Board.  38 C.F.R. § 20.204 (2005). 

In addition, while the veteran filed a notice of disagreement 
with the RO's February 2004 decision to assign a 10 percent 
rating for tinnitus, he did not file a substantive appeal on 
this matter after a statement of the case was issued.  In his 
substantive appeal form, he specifically listed the issues he 
wished to pursue, and tinnitus was not indicated.  Thus, the 
issue is not in appellate status.  38 C.F.R. § 20.200 (2005).  
However, in a July 2005 statement, the representative again 
raised this issue.  This is construed as a new claim of 
entitlement to an increased rating for tinnitus and is 
REFERRED to the RO for any appropriate action.  


FINDINGS OF FACTS

1. Service connection for presbyopia with astigmatism was 
denied by a January 1999 rating decision.

2. Evidence submitted since the January 1999 rating decision 
includes the veteran's service medical records and his 
testimony that a VA doctor informed him that his military job 
caused his eye disorder.  

3. The veteran's presbyopia with astigmatism (refractive 
error) is not shown to have been caused by injury incurred in 
service; this disability is a congenital abnormality which is 
not subject to service connection under the law.  


CONCLUSIONS OF LAW

1. The January 1999 rating decision denying entitlement to 
service connection for presbyopia with astigmatism is final; 
evidence submitted since that denial is new and material, and 
the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

2.  The criteria for service connection for presbyopia with 
astigmatism (refractive error) have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

Prior to initial adjudication of the claim on appeal, letters 
dated in August 2003 and December 2003 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was advised that he needed to submit new 
and material evidence to reopen his claim and the type of 
evidence that can be used to establish service connection.  
The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The August 2003 letter told him that additional 
information or evidence was needed to support his claim, and 
asked him to send information or evidence (including any 
medical evidence he had) to VA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The service and post-service medical records have been 
obtained, to the extent available.   38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination.  38 C.F.R. 
§ 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
effective date or disability rating to be assigned is 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The record indicates that service connection for presbyopia 
with astigmatism was denied by a January 1999 rating 
decision.  The veteran was notified of that decision by a 
March 1999 letter.  He did not appeal that decision and the 
decision is final.  38 U.S.C.A. § 7105.  In order to reopen 
the claim, new and material evidence must be submitted. 38 
U.S.C.A. § 5108.

New evidence is existing evidence not previously submitted to 
agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156.

In the case at hand, the Board finds that new and material 
evidence has been submitted.  Review of the record gives an 
indication that the veteran's complete service medical 
records may not have been associated with the claims file 
prior to 2003.  Although the January 1999 rating decision 
indicates that service medical records from 1966 to 1989 were 
of record, subsequent records indicate that the RO may have 
only had copies of some of the records (possibly records that 
were sent by the veteran himself).  (See, e.g., 
correspondence between VA and the National Personnel Records 
Center (NPRC) dated in 2003; a December 2003 electronic mail 
to Records Management Center (RMC); and the February 2004 
rating decision, which indicates that the service medical 
records were received in December 2003.)  In addition, the 
veteran testified at a December 2005 hearing that a VA doctor 
had advised that his eye disorder was caused by his military 
job.  As there is some doubt as to whether all of the 
veteran's service medical records were available to the RO in 
1999, and given the above-mentioned testimony, the Board will 
find that new and material evidence in the form of service 
medical records and testimony from the appellant was 
submitted subsequent to the January 1999 rating decision.  
Thus, the claim is reopened. 

Having reopened the claim, the Board must determine whether 
service connection in this case is warranted.  In this 
regard, it is noted that the February 2004 rating decision 
determined that new and material evidence had not been 
submitted and denied the reopening of this claim.  However, 
the statement of the case, issued in January 2005, determined 
that new and material evidence was submitted and adjudicated 
the claim on the merits.  As such, there is no prejudice to 
the veteran with the Board proceeding with a merits 
determination without remand to the RO.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his multiple contentions, to 
include testimony at a hearing; his service medical records; 
as well as his post-service medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Having reviewed the evidence of record, the Board finds that 
service connection for presbyopia with astigmatism 
(refractive error) is not warranted.  VA regulations provide 
that refractive error of the eyes is not a disability within 
the meaning of applicable legislation for disability 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  
According to the VA's Adjudication Procedure Manual M21-1, 
Part VI, 11.07(b), defects of form or structure of the eye of 
congenital or developmental origin, such as regular 
astigmatism, myopia (other than malignant or pernicious), 
hyperopia, and presbyopia will not, in themselves, be 
regarded as disabilities and may not be service connected on 
the basis of incurrence or natural progress during service. 
They cannot be service connected as a matter of law, absent 
evidence of aggravation by superimposed disease or injury, 
which the record demonstrates there is none. See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); see also, Monroe v. Brown, 4 
Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).  The undersigned specifically asked the 
veteran during the December 2005 hearing whether he had 
sustained any injuries to the eyes during service, and he did 
not report any such injury.  While he indicated that the VA 
doctor stated that his military job caused (or worsened) his 
eye condition, the VA medical records, to include the January 
2004 VA examination report, does not state that any disease 
or injury in service caused or aggravated presbyopia with 
astigmatism (refractive error).  As such, service connection 
is denied.  


ORDER

Service connection for presbyopia with astigmatism 
(refractive error) is denied.  


REMAND

An October 1998 rating decision denied entitlement to service 
connection for tuberculosis, hypertension, heart condition, 
back condition, rib injury, rubella, and right shoulder 
injury.  A letter received in December 1998 indicates that 
the veteran disagreed with the RO's October 1998 findings 
with regard to all claims with the exception of tuberculosis 
and rubella.  A statement of the case has not yet been issued 
by the RO.  Under Manlincon v. West, 12 Vet. App. 238, 240 
(1999), the Board must instruct the RO that these issues 
remain pending in appellate status (see 38 C.F.R. § 3.160(c) 
(2005)) and require further action.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 19.26 (2005).  In this regard, it is 
noteworthy that the claims are not before the Board at this 
time and will only be before the Board if the veteran files a 
timely substantive appeal.


On VA examination in January 2004, the veteran reported 
exposure to various solvents and chemical agents (while 
painting ships) as well as Agent Orange during active duty 
service.  The VA examiner appears to indicate that the 
veteran's skin disorder may be related to the inservice 
exposure to chemical agents, though this is not very clearly 
stated.  The Board finds that additional VA examination 
addressing the question of etiology should be conducted after 
the veteran's service personnel records indicating the nature 
of his duties are obtained.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should issue an appropriate 
statement of the case in the matter of 
entitlement to service connection for 
hypertension, a heart condition, back 
condition, rib injury, and right 
shoulder injury.  The veteran must be 
advised of the time limit for filing a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2005). Then, only if the 
appeal is timely perfected, these 
issues are to be returned to the Board 
for further appellate consideration, if 
otherwise in order. 

2.	The RO should take the appropriate 
steps to obtain the veteran's service 
personnel records from official sources 
in order to determine the nature of his 
duties and specific chemical agents to 
which he may have been exposed.  All 
efforts to obtain these records should 
be fully documented, and a negative 
response must be provided if records 
are not available.

3.	 After obtaining the above-referenced  
records, to the extent available, the 
veteran should be scheduled for a VA 
examination to determine the etiology of 
his skin disorder.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  The examiner is 
to indicate the diagnosis and state 
whether it is at least as likely as not 
that such disorder was caused by disease 
or injury incurred in service, to 
specifically include any chemical agent 
to which the veteran was exposed in 
service.  The examiner must provide a 
clear and complete explanation for each 
finding and opinion expressed.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.	Thereafter, the RO should readjudicate 
the appealed issue based on all the 
evidence of record.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an applicable time to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


